DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received 04/27/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 9 it is not clear what kind of structure is described by lithiated agent-containing additive.  As appeared to Examiner thousands of compounds containing Li can be described by such limitation. That is creates indefinites. Are lithium salt s. such as LiF reads on claimed “lithiated agent-containing additive”. Or Applicant implying that such agent is capable act as a reagent in lithium exchange reactions? A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial 
Claims 2, 4-10 and 12-16 depend from claims 1 and 9 respectively and fall therewith.
In claims 4, 5, 12 and 13 it is not clear what is lower threshold for the claimed ranges. In accordance with said claims the cathode does not require any amount of the lithiated agent-containing additive (0 less than 5% or 1%). 
In claims 6 and 14 it is not clear if Applicant claims weight % or vol %.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106848255 to Huang (Huang, machine translation) in view of US 2011/0177393 to Park (Park).
Regarding claim 1-3, Huang discloses a battery (claim 1), comprising a cathode (para 4),an electrolyte (para 42), wherein the cathode comprises an active material and a lithiated agent-containing additive: since Huang discloses that composite material C  comprising cathode active material (LiNi0.8Co0.15Al0.05O2  (re claim 2)was added to the solution B (para 13) and dried, therefore the cathode active material comprises lithiated agent-containing additive since solution B  is solution of PhLi (para 33, re claim 3) in ethylene carbonate. Huang teaches artificial graphite an anode active material, but   does not expressly disclose wherein the anode is silicon based.
Park teaches a battery (para 49), comprising a cathode comprising lithium nickel cobalt manganese oxide (NMC, para 60), electrolyte (para 5) and a Si-based anode (claim 3). Park also teaches that silicon has a higher theoretical capacity relative to carbon (para 0034) and as such high energy density (para 0035). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Huang with the Si-based anode, as taught by Park, because such modification would provide the battery, having the higher energy density.
Regarding claims 4 and 5, modified Huang discloses the invention as discussed above as applied to claim 1
However, since the cathode of Huang was exposed to solvent B containing PhLi some amount of PhLi was deposited on the cathode after removing solvent. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of PhLi in the solution A to produce cathode material with higher gram capacity, excellent cycle performance and excellent rate performance 
Moreover, since solution A contains 1g of PhLi and composite C produced from 120g LiNiCo composite oxide (para 23, 24) the limitations of claim 4 and 5 (5 % or less or 1% or less by weight) are met.
Regarding claim 6, modified Huang discloses wherein the anode comprises an active material that comprises between 50% to 95% silicon (Park, claim 3, para 62, 73.7 % Si by weight). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 7, Huang discloses a lithium-ion battery (claim 1).
Regarding claim 8, Huang discloses a liquid electrolyte (para 41).
Regarding claims 9,10, and 11, Huang discloses a method of forming a battery, the method comprising: forming a battery (claim 1), comprising a cathode (para 4),an electrolyte (para 42), wherein the cathode comprises an active material and a lithiated agent-containing additive: since Huang discloses that composite material C  comprising cathode active material (LiNi0.8Co0.15Al0.05O2  (para 29, re claim 11)was added to the solution B (para 13) and dried, therefore the cathode active material comprises lithiated agent-containing additive since solution B  is solution of PhLi (para 33, re claim 11) in 
Park teaches a method of forming a battery (para 49), wherein a cathode comprising lithium nickel cobalt manganese oxide (NMC, para 60), electrolyte (para 5) and a Si-based anode (claim 3). Park also teaches that silicon has a higher theoretical capacity relative to carbon (para 0034) and as such high energy density (para 0035). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the battery of Huang the step providing the Si-based anode, as taught by Park, because such modification would provide the battery, having the higher energy density.
Regarding claims 12 and 13, modified Huang discloses the method as discussed above as applied to claim 9 and incorporated therein. Modified Huang does not expressly disclose wherein the lithiated agent-containing additive comprises 5 % or less or 1% or less by weight of the active material.  
However, since the cathode of Huang was exposed to solvent B containing PhLi some amount of PhLi was deposited on the cathode after removing solvent. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of PhLi in the solution A to produce cathode material with higher gram capacity, excellent cycle performance and excellent rate performance 
Moreover
Regarding claim 14, modified Huang discloses wherein the anode comprises an active material that comprises between 50% to 95% silicon (Park, claim 3, para 62, 73.7 % Si by weight). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 15, Huang discloses a lithium-ion battery (claim 1).
Regarding claim 16, Huang discloses a liquid electrolyte (para 41).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727